[Cite as Makruski v. Makruski, 2018-Ohio-1102.]


STATE OF OHIO                   )                      IN THE COURT OF APPEALS
                                )ss:                   NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                )

DEANA MAKRUSKI                                         C.A. No.      17CA011088

        Appellant

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
DANIEL MAKRUSKI                                        COURT OF COMMON PLEAS
                                                       COUNTY OF LORAIN, OHIO
        Appellee                                       CASE No.   13 DU 077323

                                DECISION AND JOURNAL ENTRY

Dated: March 26, 2018



        SCHAFER, Judge.

        {¶1}    Plaintiff-Appellant, Deanna Makruski (“Mother”), appeals the judgment of the

Lorain County Court of Common Pleas, Domestic Relations Division denying, in part, her

objection to a magistrate’s decision. For the reasons that follow, this Court affirms.

                                                  I.

        {¶2}    Mother and Defendant-Appellee, Daniel Makruski (“Father”) were divorced on

August 18, 2014, pursuant to a decree of divorce.          Mother was therein designated as the

residential parent and legal custodian of the parties’ two minor children, subject to Father’s

parenting time. On August 18, 2016, Father filed a motion to modify his parenting time

requesting to increase his visitation with the parties’ youngest child prior to his pending military

deployment. The parties’ oldest child reached the age of majority prior to Father’s motion.

        {¶3}    A magistrate held an expedited hearing on September 29, 2016, and conducted an

in camera interview of the minor child on October 3, 2016. In a decision filed October 7, 2016,
                                                 2


the magistrate determined that a temporary order of modified parenting time was in the best

interests of the minor child. Accordingly, the magistrate granted Father’s motion to modify and

ordered that “Father shall have temporary modified parenting time order with the minor child for

the period prior to his deployment” as set forth in an exhibit attached thereto. The magistrate

further ordered that Father was “to have the child during the entire duration of any leave during

deployment he may take and is able to return to Ohio to exercise parenting time pursuant to

[R.C.] 3109.051(M).” Finally, the order stated that upon Father’s return from deployment, the

temporary modification would expire and the prior court order of visitation would resume. The

trial court adopted the magistrate’s decision that same day and entered judgment accordingly.

       {¶4}    Mother thereafter filed an objection to the magistrate’s decision and an objection

to the trial court’s adoption of the magistrate’s decision, arguing, inter alia, that “[n]either the

magistrate nor [the trial] court had the authority to modify the visitation schedule as it did”

because Father’s deployment could not serve as a change in circumstances. On January 3, 2017,

the trial court concluded that since the legislature had not offered a definition of the term

“duration of active military service” and Father’s “actual deployment will occur shortly”,

Mother’s objection with regard to the visitation schedule was moot. Accordingly, the trial court

denied Mother’s objections as it related to the temporary modification order of parenting time.

       {¶5}     Mother filed this timely appeal, raising three assignments of error for our review.

                                                II.

                                     Assignment of Error I

       The trial court erred when it overruled Mother’s objections to the
       magistrate’s order increasing Father’s parenting time pursuant to [R.C.
       3190.04(I)] and [R.C. 3109.051(M)(1)(b).
                                                3


                                    Assignment of Error II

       The trial court erred when it declared Mother’s objections moot and denied
       them without consideration.

                                    Assignment of Error III

       The trial court abused its discretion when it found it to be in the best interest
       of a child to increase the visitation time of a non-custodial parent who is
       permitted to see his child on a daily basis and who [contemptuously] failed to
       follow the existing parenting time order.

       {¶6}    In her first assignment of error, Mother contends that the trial court erred when it

overruled her objections to the magistrate’s decision and modified the visitation schedule to

award Father more parenting time prior to his deployment as well as visitation for the entire

duration of any leave he is able to return to Ohio to exercise. In her second assignment of error,

Mother contends that the trial court erred when it determined that her objections were moot. In

her third assignment of error, Mother contends that the trial court abused its discretion when it

found it to be in the best interest of D.M. to increase Father’s visitation time despite having

found Father in contempt for failing to follow the prior visitation order. Nonetheless, we do not

reach the merits of Mother’s arguments as they were either forfeited below, are not applicable in

this case, or are moot.

       {¶7}    First, a review of the record shows that Mother did not specifically object to the

magistrate’s decision that Father was to have visitation with child during the entire duration of

any leave during deployment.        Pursuant to Civ.R. 53(D)(3)(b)(ii), “[a]n objection to a

magistrate’s decision shall be specific and state with particularity all grounds for objection.”

This Court has previously determined that an appellant forfeits appellate review of any issues not

stated in her objections to the magistrate’s decision. See Adams v. Adams, 9th Dist. Wayne No.

13CA0022, 2014-Ohio-1327, ¶ 6 (“This Court has held that when a party fails to properly object
                                                 4


to a magistrate’s decision in accordance with Civ. R. 53(D)(3), the party has forfeited the right to

assign those issues as error on appeal.”); John Soliday Fin. Group, L.L.C. v. Robart, 9th Dist.

Summit No. 24407, 2009-Ohio-2459, ¶ 15 (“Because [appellant] did not specifically object to

the findings in the magistrate’s decision set forth in the first nine assignments of error, those

claims have been forfeited and may not be raised on appeal.”). “While a [party] who forfeits

such an argument still may argue plain error on appeal, this [C]ourt will not sua sponte undertake

a plain-error analysis if the [party] fails to do so.” (Alterations sic.) Bass-Fineberg Leasing, Inc.

v. Modern Auto Sales, Inc., 9th Dist. Medina No. 13CA0098-M, 2015-Ohio-46, ¶ 24.

Accordingly, Mother has failed to preserve the issue for appellate review and we decline to

address it. See Henry v. Henry, 9th Dist. Summit No. 27696, 2015-Ohio-4350, ¶ 18. Therefore,

Mother’s assignments of error as they relate to Father’s visitation with the minor child during his

leave from deployment are overruled.

       {¶8}    Second, although mother argues in her merit brief that the trial court erred when it

overruled her objections to the magistrate’s decision pursuant to R.C. 3109.04(I), her counsel

conceded at oral argument that R.C. 3109.04(I) is not applicable in this case and thus, the trial

court was not required to find a change in circumstances prior to temporarily modifying

visitation. See Braatz v. Braatz, 85 Ohio St. 3d 40, 45 (“We hold that modification of visitation

rights is governed by R.C. 3109.051, and that the specific rules for determining when a court

may modify a custody decree as set forth in R.C. 3109.04 are not equally applicable to

modification of visitation rights.”). Moreover, a review of the journal entry denying Mother’s

objections shows that although the trial court stated it was not required to find a change in

circumstances pursuant to R.C. 3109.04(I)(3), the trial court did not deny Mother’s objection
                                                 5


with regard to the temporary visitation order on that basis. Instead, the trial court denied those

objections as moot.

       {¶9}    Finally, “[a]n appellant’s appeal is moot if ‘an event occurs which renders it

impossible for this [C]ourt, if it should decide the case in favor of the [appellant], to grant [her]

any effectual relief whatever[.]’” (Alterations sic.) Fischer v. Rings, 9th Dist. Summit No.

24545, 2009-Ohio-5538, ¶ 8, quoting Mills v. Green, 159 U.S. 651, 653 (1895); see Hempen v.

Bailey, 1st Dist. Hamilton Nos. C-040014, C-040479, 2005-Ohio-3039, ¶ 9-10; Polacheck v.

Polacheck, 9th Dist. Summit Nos. 26551, 26552, 2013-Ohio-5788, ¶ 39. Williams v. Tumblin,

5th Dist. Coshocton No. 2014CA0013, 2014-Ohio-4365, ¶ 43. In this case, the increase in

Father’s visitation time ceased in January 2017 when Father’s deployment began. This Court

can grant no effectual relief to Mother from the trial court’s denial of her objections with regard

to temporary modification of visitation because the increase in Father’s visitation time has

already ended and we are unable to give back the visitation time Mother claims to have lost. See

Bailey at ¶ 9-10 (concluding that all issues related to an order suspending visitation for two years

were moot because the trial court had already granted the resumption of visitation and the

appellate court could not give the parties back the time lost to spend with their child); Polacheck

at ¶ 39. Accordingly, we conclude that Mother’s appeal is moot as it relates to the temporary

modification of visitation order.

       {¶10} Therefore, Mother’s assignments of error as they relate to the temporary

modification of visitation are dismissed. See Fischer at ¶ 8.
                                                 6


                                                III.

       {¶11} Mother’s assignments of error are overruled in part and dismissed in part.

Therefore, the judgment of the Lorain County Court of Common Pleas, Domestic Relations

Division is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JULIE A. SCHAFER
                                                       FOR THE COURT



CARR, J.
CONCURS.
                                                  7


HENSAL, P. J.
CONCURRING IN PART AND DISSENTING IN PART.

       {¶12} I agree with the majority that Mother did not preserve her argument that the trial

court incorrectly awarded Father parenting time for the entire duration of any deployment leave

he might receive. I also agree that Revised Code Section 3109.04(I) does not apply to this case.

I do not agree, however, that the rest of her arguments are moot and would address them on their

merits. I, therefore, respectfully concur in part and dissent in part.


APPEARANCES:

JONATHAN E. ROSENBAUM, Attorney at Law, for Appellant.

WAYNE NICOL, Attorney at Law, for Appellee.